     Case 2:19-cv-03084-CBM-KS Document 12 Filed 06/11/19 Page 1 of 17 Page ID #:949

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                        Central District
                                                    __________  District of
                                                                         of California
                                                                            __________

    Jane Doe, individually and on behalf of others                   )
    similarly situated, and on behalf of Cameroon                    )
   Association of Victims of Ambazonia Terrorism,a                   )
     foreign nonprofit corporation; See attached                     )
                            Plaintiff(s)                             )
                                                                     )
                                v.                                           Civil Action No.
                                                                     )
 Ambazonia Foundation Inc.; Ambazonia Consulting                     )
   Inc.; Ambazonia Relief Fund Inc.; Ambazonia                       )
  Recognitions Collaborative Council ( ARRC) Inc.;                   )
                 ( See attached )                                    )
                           Defendant(s)                              )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) AMBAZONIA BROADCASTING CORPORATION
                                           C/O AGENT OF SERVICE OF PROCESS MATTHEW ATUGON
                                           5103 WHITTINGTON LN
                                           UPPER MALBORO, MD 20772




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: NSAHLAI LAW FIRM
                                           EMMANUEL NSAHLAI, SBN (207588)
                                           Email: nsahlai.e@nsahlailawfirm.com
                                           3250 WILSHIRE BLVD, STE 1500
                                           LOS ANGELES, CA 90010
                                           Tel : (213) 797-0369; Fax : (213) 973-4617

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT


Date:
                                                                                          Signature of Clerk or Deputy Clerk
       Case 2:19-cv-03084-CBM-KS Document 12 Filed 06/11/19 Page 2 of 17 Page ID #:950

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
     Case 2:19-cv-03084-CBM-KS Document 12 Filed 06/11/19 Page 3 of 17 Page ID #:951

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                        Central District
                                                    __________  District of
                                                                         of California
                                                                            __________

    Jane Doe, individually and on behalf of others                   )
    similarly situated, and on behalf of Cameroon                    )
   Association of Victims of Ambazonia Terrorism,a                   )
     foreign nonprofit corporation; See attached                     )
                            Plaintiff(s)                             )
                                                                     )
                                v.                                           Civil Action No.
                                                                     )
 Ambazonia Foundation Inc.; Ambazonia Consulting                     )
   Inc.; Ambazonia Relief Fund Inc.; Ambazonia                       )
  Recognitions Collaborative Council ( ARRC) Inc.;                   )
                 ( See attached )                                    )
                           Defendant(s)                              )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) AMBAZONIA BROADCASTING CORPORATION
                                           C/O AGENT OF SERVICE OF PROCESS MATTHEW ATUGON
                                           5103 WHITTINGTON LN
                                           UPPER MALBORO, MD 20772




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: NSAHLAI LAW FIRM
                                           EMMANUEL NSAHLAI, SBN (207588)
                                           Email: nsahlai.e@nsahlailawfirm.com
                                           3250 WILSHIRE BLVD, STE 1500
                                           LOS ANGELES, CA 90010
                                           Tel : (213) 797-0369; Fax : (213) 973-4617

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT


Date:
                                                                                          Signature of Clerk or Deputy Clerk
       Case 2:19-cv-03084-CBM-KS Document 12 Filed 06/11/19 Page 4 of 17 Page ID #:952

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
     Case 2:19-cv-03084-CBM-KS Document 12 Filed 06/11/19 Page 5 of 17 Page ID #:953

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                        Central District
                                                    __________  District of
                                                                         of California
                                                                            __________

    Jane Doe, individually and on behalf of others                   )
    similarly situated, and on behalf of Cameroon                    )
   Association of Victims of Ambazonia Terrorism,a                   )
     foreign nonprofit corporation; See attached                     )
                            Plaintiff(s)                             )
                                                                     )
                                v.                                           Civil Action No.
                                                                     )
 Ambazonia Foundation Inc.; Ambazonia Consulting                     )
   Inc.; Ambazonia Relief Fund Inc.; Ambazonia                       )
  Recognitions Collaborative Council ( ARRC) Inc.;                   )
                 ( See attached )                                    )
                           Defendant(s)                              )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) AMBAZONIA BROADCASTING CORPORATION
                                           C/O AGENT OF SERVICE OF PROCESS MATTHEW ATUGON
                                           5103 WHITTINGTON LN
                                           UPPER MALBORO, MD 20772




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: NSAHLAI LAW FIRM
                                           EMMANUEL NSAHLAI, SBN (207588)
                                           Email: nsahlai.e@nsahlailawfirm.com
                                           3250 WILSHIRE BLVD, STE 1500
                                           LOS ANGELES, CA 90010
                                           Tel : (213) 797-0369; Fax : (213) 973-4617

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT


Date:
                                                                                          Signature of Clerk or Deputy Clerk
       Case 2:19-cv-03084-CBM-KS Document 12 Filed 06/11/19 Page 6 of 17 Page ID #:954

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
     Case 2:19-cv-03084-CBM-KS Document 12 Filed 06/11/19 Page 7 of 17 Page ID #:955

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                        Central District
                                                    __________  District of
                                                                         of California
                                                                            __________

    Jane Doe, individually and on behalf of others                   )
    similarly situated, and on behalf of Cameroon                    )
   Association of Victims of Ambazonia Terrorism,a                   )
     foreign nonprofit corporation; See attached                     )
                            Plaintiff(s)                             )
                                                                     )
                                v.                                           Civil Action No.
                                                                     )
 Ambazonia Foundation Inc.; Ambazonia Consulting                     )
   Inc.; Ambazonia Relief Fund Inc.; Ambazonia                       )
  Recognitions Collaborative Council ( ARRC) Inc.;                   )
                 ( See attached )                                    )
                           Defendant(s)                              )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) AMBAZONIA BROADCASTING CORPORATION
                                           C/O AGENT OF SERVICE OF PROCESS MATTHEW ATUGON
                                           5103 WHITTINGTON LN
                                           UPPER MALBORO, MD 20772




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: NSAHLAI LAW FIRM
                                           EMMANUEL NSAHLAI, SBN (207588)
                                           Email: nsahlai.e@nsahlailawfirm.com
                                           3250 WILSHIRE BLVD, STE 1500
                                           LOS ANGELES, CA 90010
                                           Tel : (213) 797-0369; Fax : (213) 973-4617

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT


Date:
                                                                                          Signature of Clerk or Deputy Clerk
       Case 2:19-cv-03084-CBM-KS Document 12 Filed 06/11/19 Page 8 of 17 Page ID #:956

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
     Case 2:19-cv-03084-CBM-KS Document 12 Filed 06/11/19 Page 9 of 17 Page ID #:957

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                        Central District
                                                    __________  District of
                                                                         of California
                                                                            __________

    Jane Doe, individually and on behalf of others                   )
    similarly situated, and on behalf of Cameroon                    )
   Association of Victims of Ambazonia Terrorism,a                   )
     foreign nonprofit corporation; See attached                     )
                            Plaintiff(s)                             )
                                                                     )
                                v.                                           Civil Action No.
                                                                     )
 Ambazonia Foundation Inc.; Ambazonia Consulting                     )
   Inc.; Ambazonia Relief Fund Inc.; Ambazonia                       )
  Recognitions Collaborative Council ( ARRC) Inc.;                   )
                 ( See attached )                                    )
                           Defendant(s)                              )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) AMBAZONIA BROADCASTING CORPORATION
                                           C/O AGENT OF SERVICE OF PROCESS MATTHEW ATUGON
                                           5103 WHITTINGTON LN
                                           UPPER MALBORO, MD 20772




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: NSAHLAI LAW FIRM
                                           EMMANUEL NSAHLAI, SBN (207588)
                                           Email: nsahlai.e@nsahlailawfirm.com
                                           3250 WILSHIRE BLVD, STE 1500
                                           LOS ANGELES, CA 90010
                                           Tel : (213) 797-0369; Fax : (213) 973-4617

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT


Date:
                                                                                          Signature of Clerk or Deputy Clerk
      Case 2:19-cv-03084-CBM-KS Document 12 Filed 06/11/19 Page 10 of 17 Page ID #:958

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
     Case 2:19-cv-03084-CBM-KS Document 12 Filed 06/11/19 Page 11 of 17 Page ID #:959

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                        Central District
                                                    __________  District of
                                                                         of California
                                                                            __________

    Jane Doe, individually and on behalf of others                   )
    similarly situated, and on behalf of Cameroon                    )
   Association of Victims of Ambazonia Terrorism,a                   )
     foreign nonprofit corporation; See attached                     )
                            Plaintiff(s)                             )
                                                                     )
                                v.                                           Civil Action No.
                                                                     )
 Ambazonia Foundation Inc.; Ambazonia Consulting                     )
   Inc.; Ambazonia Relief Fund Inc.; Ambazonia                       )
  Recognitions Collaborative Council ( ARRC) Inc.;                   )
                 ( See attached )                                    )
                           Defendant(s)                              )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) AMBAZONIA BROADCASTING CORPORATION
                                           C/O AGENT OF SERVICE OF PROCESS MATTHEW ATUGON
                                           5103 WHITTINGTON LN
                                           UPPER MALBORO, MD 20772




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: NSAHLAI LAW FIRM
                                           EMMANUEL NSAHLAI, SBN (207588)
                                           Email: nsahlai.e@nsahlailawfirm.com
                                           3250 WILSHIRE BLVD, STE 1500
                                           LOS ANGELES, CA 90010
                                           Tel : (213) 797-0369; Fax : (213) 973-4617

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT


Date:
                                                                                          Signature of Clerk or Deputy Clerk
      Case 2:19-cv-03084-CBM-KS Document 12 Filed 06/11/19 Page 12 of 17 Page ID #:960

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
Case 2:19-cv-03084-CBM-KS Document 12 Filed 06/11/19 Page 13 of 17 Page ID #:961




    1   NSAHLAI LAW FIRM
        EMMANUEL NSAHLAI, SBN (207588)
    2   Email: nsahlai.e@nsahlailawfirm.com
        3250 WILSHIRE BLVD, STE 1500
    3
        LOS ANGELES, CA 90010
    4   Tel : (213) 797-0369
        Fax : (213) 973-4617
    5
    6   Attorney for Plaintiffs
    7                         UNITED STATES DISTRICT COURT
    8
                            CENTRAL DISTRICT OF CALIFORNIA
    9
   10
        Jane Doe, individually and on behalf of §
   11   others similarly situated, and on behalf §   Case No.: 2:19-CV-03084-CBM-KS
        of Cameroon Association of Victims of §
   12
        Ambazonia Terrorism, a non profit        §
   13   corporation; John Doe; DOES plaintiffs §     ATTACHMENT TO
        1 through 1,000                          §   SUMMONS
   14
                                                 §   [ ADDITIONAL PLAINTIFFS
   15                Plaintiffs,                 §   AND DEFENDANTS ]
                                                 §
   16        vs.                                 §
   17                                            §
        Ambazonia Foundation Inc.;               §
   18   Ambazonia Consulting Inc.;               §
   19   Ambazonia Relief Fund Inc.;              §
        Ambazonia Recognitions Collaborative §
   20   Council ( ARRC) Inc.; Southern           §
   21   Cameroon Relief Fund Ltd; Ambazonia§
        Broadcasting Corporation; Ambazonia §
   22   Interim Government, entity form          §
        unknown; MORISC, entity form             §
   23
        unknown; Eric Tano Tataw, in             §
   24   individual; and DOES 1-1000,             §
        inclusive                                §
   25                                            §
   26                                            §
                     Defendants.                 §
   27                                                -1-
   28     Jane Doe et al. v. Ambazonia Foundation Inc. et al Case .No. 2:19-CV-03084-CBM-KS
                                           Attachment to Summons
Case 2:19-cv-03084-CBM-KS Document 12 Filed 06/11/19 Page 14 of 17 Page ID #:962



    1   LIST OF ADDITIONAL PLAINTIFFS TO SUMMONS FORM AO 440

    2   John Doe; DOES plaintiffs 1 through 1,000
    3
    4
        LIST OF ADDITIONAL DEFENDANTS TO SUMMONS FORM AO 440
    5
    6   Southern Cameroon Relief Fund Ltd; Ambazonia Broadcasting Corporation;
    7   Ambazonia Interim Government, entity form unknown; MORISC, entity form
    8
        unknown; Eric Tano Tataw, in individual; and DOES 1-1000, inclusive
    9
   10
   11   Date: June 11, 2019                    Respectfully Submitted,
   12
                                                EMMANUEL NSAHLAI
   13
                                            By: ___________/S/________________
   14
                                               NSAHLAI LAW FIRM
   15
                                                EMMANUEL NSAHLAI, SBN (207588)
   16                                           email: nsahlai.e@nsahlailawfirm.com
   17                                           3250 WILSHIRE BLVD, STE 1500
                                                LOS ANGELES, CA 90010
   18                                           Tel (213) 797-0369
   19                                           Fax (213) 973-4617

   20                                           Attorney for Plaintiffs
   21
   22
   23
   24
   25
   26
   27
                                                     -1-
   28
          Jane Doe et al. v. Ambazonia Foundation Inc. et al Case .No. 2:19-CV-03084-CBM-KS
                                           Attachment to Summons
Case 2:19-cv-03084-CBM-KS Document 12 Filed 06/11/19 Page 15 of 17 Page ID #:963



    1
    2
    3
    4
    5
    6
    7
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
                                                     -2-
   28
          Jane Doe et al. v. Ambazonia Foundation Inc. et al Case .No. 2:19-CV-03084-CBM-KS
                                           Attachment to Summons
Case 2:19-cv-03084-CBM-KS Document 12 Filed 06/11/19 Page 16 of 17 Page ID #:964



    1                            CERTIFICATE OF SERVICE
    2
              I HEREBY CERTIFY that on June 11, 2019, I directed that the foregoing
    3
        document be electronically filed with the Clerk of the Court by using the CM/ECF
    4   system, and
    5
    6         Defendant,

    7
    8
                                               By:_______/S/______________
    9                                              EMMANUEL NSAHLAI
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27                                           -1-
   28    Jane Doe v. CHRISTOPHER ANU FOBENEH                 Case .No. 2:19-cv-00995-R-SKx
                                      Certificate of Service
Case 2:19-cv-03084-CBM-KS Document 12 Filed 06/11/19 Page 17 of 17 Page ID #:965



    1
    2
    3
    4
    5
    6
    7
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
